TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00574-CV



                               In re Marco Antonio Zapata




                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


             Marco Antonio Zapata has filed a petition requesting that this Court issue a writ of

mandamus. We deny the petition.




                                           __________________________________________
                                           Bob Pemberton, Justice

Before Justices Pemberton, Rose, and Goodwin

Filed: August 27, 2013